DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

This action is an Allowance for claims 1-2, 12-17, and 19-23 on the merits in response to the application filed on 12/23/2020.
Claims 1 and 12 are currently amended. 
Claims 3-11 and 18 remain cancelled. 
Claims 22 and 23 are added.  
Claims 1, 2, 12-17, and 19-23 remain pending in this application and are allowed.

Allowable Subject Matter
Claims 1-2, 12-17, and 19-23 are allowed

Reason for Allowance
Reasons for Removing the Abstract Idea Rejection
The reasons for withdrawal of the rejection of claims 1-2, 12-17, and 19-23 under 35 U.S.C. 101  can be found below:
The amendments to the claims are directed to the abstract idea for managing of schedules within a calendar by negotiating appointments (e.g. receiving request to generate appointments; sending appointment request; receiving responses). These limitations of representative claim 1 recite concepts that amount to (i) Certain Methods of Organizing Human Activity (e.g. based on managing a user request and response to request).
However, there is enough integration in the claim to be called a practical application based on the improvement of synchronizing appointment and devices. Therefore the Applicants amended claims are indicative of integration into a practical application by:
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624